DETAILED ACTION

Status of Claims
Amendment filed July 12, 2021 is acknowledged.   
Claims 1-4, 9-15, 18, 19, and 21 have been cancelled by the applicant.
Claims 5-8, 16-17, 20, and 22 are pending. 
Claims 5 and 16 have been amended.    
Claims 5-8, 16-17, 20, and 22 are examined below.
Claims 5-8, 16-17, 20, and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive. 

Applicant argues:
Applicant submits that Peng fails to disclose "the shape of the first pixel is an ellipse, an arc and an extended arc of the arc corresponding to an edge of the third pixel facing the first pixel and an arc and an extended arc of the arc corresponding to an edge of the second pixel facing the first pixel form a predetermined shape, the predetermined shape comprises an ellipse, and a ratio of a long axis to a short axis of the ellipse is in a range of 1 to 5" of independent claim 5 because Peng merely discloses that a shape of a first sub-pixel 110 is circular.
In details, Peng (see FIG. 1) merely discloses that a dot structure 10 comprises multiple pixel cells 100, and pixel cells 100 linearly arrange in horizontal, form multirow pixel cell group, and pixel cells 100 linearly arrange in vertical, form a multiple row pixel cell group. Pixel cell 100 comprises a first sub-pixel 110, a second sub-pixel 120, and a third sub-pixel 130. A shape of the first sub-pixel 110 is circular. Peng fails to disclose the shape of the first sub-pixel 110 is ellipse (emphasis in original).

However, the claim language explicitly includes “and a ratio of a long axis to a short axis of the ellipse is in a range of 1 to 5.”  When the ratio of the long axis to the short axis of an ellipse is 1, the ellipse is a circle.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
Further, Peng (see FIG. 1) merely discloses that in horizontal and vertical directions, the second sub-pixels 120 in an adjacent pixel unit 100 are adjacent, and the third sub-pixels 130 in the adjacent pixel unit 100 are also adjacent, thereby reducing issues of adjacent pixel units. Color of adjacent sub-pixels is different, which leads to issues of large reserved space.
Therefore, Peng (see FIG. 1) fails to disclose that an arc and an extended arc of the arc corresponding to an edge of the third sub-pixel 130 facing the first sub-pixel 110 and an arc and an extended arc of the arc corresponding to an edge of the second sub-pixel 120 facing the first sub-pixel 110 form a predetermined shape, the predetermined shape comprises an ellipse, and a ratio of a long axis to a short axis of the ellipse is in a range of 1 to 5.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Next, applicant argues:
Regarding "an arc and an extended arc of the arc corresponding to an edge of the third sub-pixel 130 facing the first sub-pixel 110 and an arc and an extended arc of the arc corresponding to an edge of the second sub-pixel 120 facing the first sub-pixel 110 form a predetermined shape, the predetermined shape comprises an ellipse, and a ratio of a long axis to a short axis of the ellipse is in a range of 1 to 5" of independent claim 5, Peng cannot achieve advantages thereof. The advantages are that a spare part (the dotted curve in Figure 1) between three different pixels (the first pixel 101, the second pixel 102, and the third pixel 103) can be effectively utilized, which can greatly increase a light-emitting area of the smallest repeating unit, and an aperture ratio is improved.

However, this argument does not address the claim language whatsoever, but only the perceived benefits of the invention.  Thus, the argument is not relevant.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Paragraph 50 explicitly states “first pixel 101 or 1011 … second pixel 102, 1021, 1022, 1023 … third pixel 103, 1031, or 1032.”  This grouping, in which reference is made to 102, 1021, 1022, and 1023 simultaneously (and likewise 101 and 1011, and 103, 1031, and 1032) is never made again, even though at least some grouping appears to be appropriate in paragraphs 52-55, 61-62, 67-69, 74, 89, 91, 92, 97, 99-101, 106, 108, 114, 119-129, 131-133, 136, 138, 143, and 153.
Paragraphs 141-143, 153, 184-186, 196 make reference to through holes 2011, 3011, 3012, 3013, and 4011, 4022.  To be complete and consistent, they should also make reference to 201, 301, and 401 as appropriate. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20A, 20B, 20C, 30A, 30B, 30C, 40A, 40B, 40C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 15-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. of record (CN 105529353; hereinafter “Peng”).
Regarding claim 5, Peng teaches a display panel, comprising:
at least two pixel repeating units (Figure 1), wherein the at least two pixel repeating units are arranged in an array, and each of the at least two pixel repeating units comprises a first pixel (110), a second pixel (120), and a third pixel (130);
wherein shapes of the first pixel, the second pixel, and the third pixel comprises a convex arc and/or a concave arc (Figure 1);
wherein shapes of edges of adjacent two of the first pixel, the second pixel, and the third pixel are complementary in at least one of a first direction, a second direction, a third direction, and a fourth direction, (Figure 1) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (Figure 1; see Figure below), 
the shape of the first pixel is an ellipse (110); the shape of the second pixel is a shape comprising a concave arc and a convex arc (120), the shape of the third pixel is a shape comprising a concave arc and a convex arc, two ends of the convex arc are respectively connected to two concave arcs (130);


    PNG
    media_image1.png
    500
    795
    media_image1.png
    Greyscale

in one of the third direction and the fourth direction, a shape of an edge of the first pixel (110) is complementary to a shape of an edge of the second pixel (120), a sum of a radius of curvature of the shape of the edge of the first pixel and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of the second pixel (Figure 1); 
in the other of the third direction and the fourth direction, the shape of the edge of the first pixel is complementary to a shape of an edge of the third pixel, a sum of the radius of curvature of the shape of the edge of the first pixel and the width of the predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of the third pixel (Figure 1); 
a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction (Figure 2);


Regarding claim 6, Peng teaches at least two of the first pixel, the second pixel, and the third pixel are alternately arranged in at least one of the first direction, the second direction, the third direction, and the fourth direction (Figure 1).

Regarding claim 7, Peng teaches the first pixel and the adjacent second pixel have a first gap, the second pixel and the adjacent third pixel have a second gap therebetween, and the third pixel and the adjacent first pixel have a third gap, at least a portion of the third pixel protrudes toward the first gap, at least a portion of the first pixel protrudes toward the second gap, and at least a portion of the second pixel protrudes toward the third gap (Figure 2; see below).

    PNG
    media_image2.png
    709
    812
    media_image2.png
    Greyscale


Regarding claim 8, Peng teaches a width of a gap between two of the first pixel, the second pixel, and the third pixel alternately arranged in the third direction is equal to a width of a gap between two of the first pixel, the second pixel, and the third pixel alternately arranged in the fourth direction (page 2, lines 24-26).

Regarding claim 16, Peng teaches the ratio of the long axis to the short axis of the ellipse is in a range of 1 to 3 (110 is circular).

Regarding claim 17, Peng teaches the first pixel, the second pixel, and the third pixel are ones of different red, green, and blue pixels (page 3, last two paragraphs).

Regarding claim 20, Peng shapes, sizes, and areas of any two of the first pixel the second pixel, and the third pixel are different (Figure 1).

Regarding claim 22, Peng teaches the two opposed edge portions of the second pixel are complementary to the two opposed first edge portion and second edge portion of the first pixel, the two opposed edge portions of the third pixel are complementary to the two opposed third edge portion and fourth edge portion of the first pixel, the first edge portion, the second edge portion, the third edge portion, and the fourth edge portion of the first pixel constitute the ellipse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817